Citation Nr: 0714412	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-09 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 10 percent for 
seborrheic dermatitis, prior to October 22, 2005.

3.  Entitlement to a rating in excess of 30 percent for 
seborrheic dermatitis, since October 22, 2005.

4.  Entitlement to a rating in excess of 10 percent for 
maxillary sinusitis.

5.  Entitlement to an initial rating in excess of 10 percent 
for anxiety disorder.


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the veteran's 
hypertension is medically related to his service-connected 
anxiety disorder.

2.  Prior to October 2005, the veteran's seborrheic 
dermatitis was manifested by occasional itching with some 
exfoliation, requiring some use of medicated shampoos and 
creams.

3.  Since October 2005, the veteran's seborrheic dermatitis 
is manifested by constant itching and exfoliation involving 
23 percent of his exposed skin, specifically on the scalp and 
head.

4.  The evidence does not show the need at any time for 
constant or near-constant systemic therapy for the skin 
disability, such as oral corticosteroids or other 
immunosuppressive drugs.

5.  The veteran's maxillary sinusitis is manifested by more 
than six non-incapacitating episodes per year, characterized 
by sinus pressure, tenderness, and nasal discharge, often 
requiring antibiotic treatment.

6.  The veteran has not undergone radical or multiple 
surgeries in connection with his recurrent maxillary 
sinusitis.  

7.  The veteran's anxiety disorder is manifested by 
occasional decrease in efficiency at work and home during 
times of significant stress, due to mild to moderate anxious 
feelings.

8.  The veteran does not demonstrate an inability to maintain 
his work responsibilities or understand complex commands; he 
does not have panic attacks more than weekly, or have near-
continuous panic or depression; nor does he present a danger 
of hurting himself or others, or fail in the ability to 
perform activities of daily living.  The veteran does not 
exhibit other symptoms on par with the level of severity 
exemplified in these manifestations.  


CONCLUSIONS OF LAW

1.  Giving the veteran the benefit of the doubt, his 
hypertension has undergone aggravation that is proximately 
due to, or the result of, his service-connected anxiety 
disorder.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

2.  The criteria for a rating in excess of 10 percent for 
seborrheic dermatitis prior to October 22, 2005 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7817-7806 (2001); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7806 (2006).

3.  The criteria for a rating in excess of 30 percent for 
seborrheic dermatitis since October 22, 2005 are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001); 38 C.F.R. §§ 3.159, 3.321, 4.1-
4.14, 4.118, Diagnostic Code 7806 (2006).

4.  The criteria for a 30 percent rating, and no higher, for 
maxillary sinusitis are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.97, 
Diagnostic Code 6513 (2006).

5.  The criteria for an initial rating in excess of 10 
percent for anxiety disorder are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.126, 4.130, Diagnostic Code 9400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in September 2001, the agency of 
original jurisdiction (AOJ) partially satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for service connection, to include the 
information and evidence that VA would seek to provide and 
the information and evidence that the veteran was expected to 
provide.  Later, in correspondence dated in January 2002, the 
veteran was advised that he needed to submit medical 
information showing that the severity of his service-
connected sinus disability had increased.  He was also 
instructed at this time to submit any evidence in his 
possession that pertained to his pending claims.  The veteran 
responded by notifying VA of information regarding his sinus, 
anxiety, and skin disorders.  The nature of this 
correspondence, received in January 2002, leads to the 
logical conclusion that the veteran understood that for each 
of his increased rating claims to prevail, he needed to 
submit information regarding the current severity of his 
service-connected disabilities.  

Although this last notice was delivered after the initial 
denial of the claims, the AOJ subsequently readjudicated the 
claims based on all the evidence in February 2004, without 
taint from prior adjudications.  With each submission of 
evidence throughout the long course of the appeal that was 
not accompanied by a waiver of local jurisdiction, the AOJ 
has readjudicated the claims.  The last such readjudication 
was in July 2006.  Thus, the veteran has not been precluded 
from participating effectively in the processing of each of 
his claims and the late notice did not affect the essential 
fairness of the decision. 

Although the record reflects that the AOJ has not provided 
notice with respect to the initial disability rating and 
effective date elements of the service connection claim 
granted herein, those matters are not currently before the 
Board and the AOJ will have the opportunity to provide the 
required notice before its decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  The veteran has been medically evaluated in 
conjunction with his claims.  All identified and available 
treatment records have been secured.  Specifically, although 
some private treatment records are known to exist but are not 
of record, the veteran notified VA in June 2005 that those 
records were unavailable.  

Service Connection

The veteran seeks service connection for hypertension, either 
on a direct or a secondary basis.  As the secondary service 
connection argument prevails over the direct argument, only 
secondary service connection will be discussed.  

Particularly, secondary service connection may be granted for 
disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
The evidence must show that a current disability exists and 
that the current disability was either caused by or 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.

The veteran has received treatment for an anxiety disorder since 
March 1995.  Service connection has been in effect for the 
disorder since 2001, as medical evidence demonstrated a causal 
connection between it and the veteran's other service-connected 
disabilities (severe pes planus, glaucoma, a skin disorder, and 
sinusitis).  He now posits that the disorder makes his 
hypertension worse.  Some treatment records document symptoms of 
panic attacks and other cardiac involvement type symptoms, while 
the veteran has denied such attacks in others.  See, e.g., VA 
exam in March 2002 and private exam in December 2005, versus VA 
exams in July 1999 and October 2005 and private exam in April 
2005.

Two of the veteran's private treating physicians have opined that 
the severity of the veteran's hypertension was secondary to his 
anxiety level.  See opinions dated in April and December 2005.  
Neither opinion, however, discussed the particular facts of this 
case.  In October 2005, a VA examiner indicated that the 
hypertension was in no way related to the veteran's anxiety.  
Similarly, no facts were discussed in the course of this opinion. 

To supplement the evidence, the Board requested an expert opinion 
to determine whether the veteran's service-connected psychiatric 
disability had aggravated his hypertension.  In February 2007, a 
VA staff cardiologist reviewed the file and submitted an opinion.  
He explained that the records did show that the veteran had 
hypertensive vascular disease, pointing to post-service records 
confirming the same.  He further indicated that it was at least 
as likely as not that the veteran's hypertension has increased in 
severity due to the symptoms he experiences as a result of his 
anxiety disorder.  The instances where the veteran reports panic 
attacks support this conclusion.  

Although the strength of the medical evidence on either side of 
the issue is less than ideal, it is enough to place the evidence 
in equipoise.  Thus, the veteran must be given the benefit of the 
doubt.  The medical evidence shows that it is as likely as not 
that the veteran's non-service-connected hypertension has been 
aggravated by his service-connected psychiatric disability.  
Therefore, service connection on a secondary basis, by way of 
aggravation, is warranted.  

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  In view of the number of atypical 
instances, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Seborrheic Dermatitis

Service connection is in effect for seborrheic dermatitis.  
Prior to October 22, 2005, the disability was evaluated as 10 
percent disabling under DC 7817, the code for dermatitis 
exfoliativa.  During the course of the appeal, the veteran's 
disability rating was increased to 30 percent effective that 
October date, and the diagnostic code was officially changed 
to 7806, for dermatitis or eczema. 

The Board notes that since the veteran raised his claim in 
2001, the regulations pertinent to disabilities of the skin 
were amended, effective August 30, 2002.  See Schedule for 
Rating Disabilities, The Skin, 67 Fed. Reg. 49,590 (July 31, 
2002) (codified at 38 C.F.R. § 4.118 (2005)).  VA's General 
Counsel has held that where a law or regulation changes 
during the pendency of an appeal, the Board should first 
determine which version of the law or regulation is more 
favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00. 

In the June 2006 statement of the case (SOC), the veteran was 
provided notice of the amended regulations and given 
opportunity to submit additional evidence or argument 
compliant with 38 C.F.R. § 20.903(c).  The veteran had 
already been medically examined with the new criteria in mind 
in October 2005.  The rating decision and SOC in June 2006 
were based on that new examination, and considered both the 
old and new criteria.  Therefore, there is no prejudice to 
the veteran for the Board to now consider his claim under 
both versions of the law.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Analysis - Old Criteria

Under the old criteria, DC 7817 directed that dermatitis 
exfoliativa be rated under the code for eczema.  That code, 
DC 7806, provided a 10 percent rating for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
for eczema with exudation or itching constant, extensive 
lesions, or marked disfigurement.  The maximum rating of 50 
percent required ulcerations or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or the 
condition being exceptionally repugnant.  38 C.F.R. § 4.118, 
DC 7806 (2001).

For the veteran's disability to be rated higher than 10 
percent prior to October 2005, the medical evidence must show 
at least that he had constant or extensive symptoms.  VA 
medical examinations were conducted in September 2001, March 
2002, and October 2005.  Additionally, VA outpatient clinical 
records are of record dating from July 2001 through November 
2006, as are private treatment records dated in 2002.  

A review of these records does not indicate that the 
veteran's symptoms prior to October 2005 involved constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  Nor does it show ulcerations or extensive 
exfoliation or crusting with systemic or nervous 
manifestations that can be specifically linked to the skin 
disorder.

Exam findings in September 2001 and March 2002 both 
demonstrate that the veteran's scalp was exfoliating, as 
evidenced by white flakes.  There was no ulceration, however.  
The veteran reported using medicated shampoos and creams 
intermittently with relief, as the flaking came and went.  He 
further related symptoms associated with his non-service-
connected herpes, which will not be further discussed. 
The concurrent outpatient clinical records do not contradict 
the findings of these two exams.  The veteran occasionally 
reported itching with some flaking and scaling.  See private 
report, dated in July 2002.  On two occasions he was treated 
for lesions that appear to be related to his non-service-
connected condition.  See VA reports, dated in July 2002 and 
November 2003.  The records are otherwise silent for 
treatment of the skin condition prior to October 2005.  Based 
on this evidence, a rating in excess of 10 percent under the 
old criteria, and before his rating increase in October 2005, 
is not warranted.  

The October 2005 examination, however, represents a turning 
point in the veteran's disability picture.  Specifically, the 
veteran presented with complaints of "frequent itching with 
pain."  On objective examination, there was "extensive 
involvement" of the scalp and face.  These symptoms more 
nearly approximate those in the 30 percent rating category, 
for constant itching and extensive lesions.  

The veteran's disability does not reach the maximum rating 
category of 50 percent under the old criteria.  Although he 
reports that he has nervous reactions due to his skin 
disability that prevent him from leaving the house, the Board 
notes that service connection is in effect for an anxiety 
disorder.  See VA Rating Decision, dated in June 2002.  Thus, 
to further compensate the veteran under DC 7806 based on such 
symptoms would violate the law against pyramiding, which 
specifically states that the evaluation of the same 
manifestations under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14 (2006).  Because the medical evidence does 
not show other related systemic manifestations in addition to 
the extensive exfoliation, the maximum rating under the old 
criteria is not warranted.  In sum, under the old criteria 
and prior to October 2005, the evidence supports a 10 percent 
rating, and no higher.  The evidence from October 2005 
forward, however, warrants a 30 percent rating, and no 
higher.

Analysis - Revised Criteria

Under the revised criteria under DC 7806, a 30 percent 
evaluation is assigned with 20 to 40 percent of the entire 
body, or 20 to 40 percent of exposed areas, affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  38 C.F.R. § 4.118, Code 7806 (2006).

The maximum rating of 60 percent is warranted for dermatitis 
or eczema with more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  Id.

DC 7806 alternatively provides that the disability can be 
rated as disfigurement of the head, face, or neck (DC 7800) 
or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.  Id.  In this case, because 
the veteran's disability has been shown to be intermittent, 
it is more appropriate to rate it based on its dermatological 
manifestations, which have been aptly described, as opposed 
to the changing area over which they are present.

Because an increase based on this new criteria cannot be 
established prior to the effective date of the change in law, 
only the evidence of record after that change can be 
considered.  The evidence since July 2002 includes primarily 
the October 2005 VA examination.  At that time, the examiner 
reported that the veteran had extensive involvement of the 
scalp and face, resulting in an estimated 23 percent of his 
exposed skin.  This falls squarely within the 30 percent 
evaluation category; therefore, the higher (30 percent) 
rating is warranted from October 2005 forward.  

The evidence does not support the maximum rating of 60 
percent, which requires 40 percent of exposed areas affected, 
or constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  Although 
the veteran has used steroidal creams on occasion throughout 
the course of the appeal, he has not been prescribed oral 
corticosteroid or immunosuppressive drugs in relation to the 
service-connected skin disorder.  In light of the absence of 
such treatment, a rating in excess of 30 percent, from 
October 2005 forward, is not warranted.




Maxillary Sinusitis

The veteran's sinus disability is rated 10 percent under DC 
6513, indicative of one or two incapacitating episodes, or 
three to six non-incapacitating episodes, per year.  The next 
higher rating of 30 percent is warranted when there are three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or, more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain and 
purulent discharge or crusting.  The Schedule defines an 
incapacitating episode of sinusitis as one that requires bed 
rest and treatment by a physician.  38 C.F.R. §4.97; 
Diagnostic Code 6513 (2006).

The maximum, 50 percent rating is warranted following radical 
surgery with chronic osteomyelitis or, near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus and purulent discharge or crusting after 
repeated surgeries.  

In conjunction with this claim, the veteran has undergone two 
VA examinations, both of which returned normal results.  See 
VA examination reports dated in September 2001 and November 
2005, with January 2006 addendum.  However, extensive VA and 
private outpatient clinical records from July 2001 to 
November 2006 show frequent treatment for sinusitis. 

These records particularly demonstrate that the veteran's 
disability worsened during the appeal.  In July, September, 
and December 2001, the veteran presented with complaints of 
headaches, sinus pressure, and discharge from his nose.  On 
two of those occasions, he received antibiotics.  There are 
only two documented instances in 2002 and 2003 of treatment.  
However, in 2004, the veteran was treated by a physician for 
sinusitis with similar complaints as above in February, 
April, July, September, and October.  With the sole exception 
of the February treatment, different antibiotics were 
prescribed on each occasion.  In 2005, the veteran was 
similarly treated in January, February, September, and 
December.  On the last two occasions, antibiotics were 
prescribed.  The veteran's 2006 began with further antibiotic 
prescriptions for sinusitis in January and again in July.  
Treatment was noted in November of that year as well, though 
without antibiotics.
In sum, in the twelve month period from February 2004 to 
February 2005 alone, the veteran had seven episodes where he 
sought treatment for sinus pressure, tenderness, and nasal 
discharge.  Four of those seven visits resulted in antibiotic 
treatment for relief.  When his treatment is looked at over 
the course of the entire appeal, it is apparent that he has 
received treatment for more than six non-incapacitating 
episodes per year.  This more nearly approximates the next 
higher rating of 30 percent.  

The veteran has not, however, undergone surgery for his 
recurrent sinusitis.  Thus, the maximum 50 percent rating, 
which compensates for near constant sinusitis and purulent 
discharge or crusting after repeated surgeries, is 
inapplicable.  A 30 percent rating, and no higher, is 
warranted by the evidence.  

Anxiety Disorder

Service connection was initially granted for anxiety disorder 
during the course of this appeal.  The veteran has continued 
the appeal with respect to the initial disability rating of 
10 percent.  That rating is indicative of mild or transient 
symptoms that decrease work efficiency only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, DC 9411.  

The next higher rating of 30 percent is appropriate when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and, mild memory loss (such 
as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.

It is noted that the "such symptoms as" language of the 
diagnostic code listed above means "for example" and does 
not represent an exhaustive list of symptoms that must be 
found before granting the rating of that category.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, 
as the Court also pointed out in that case, the list of 
examples "provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

The veteran's 10 percent rating is based primarily on his 
decreased work efficiency and continuous medication.  To 
warrant the next higher rating, the evidence would need to 
demonstrate at a minimum that he has intermittent periods of 
inability to perform occupational tasks, with social 
impairment as well.  

Occupationally, the records show that the veteran is a 
supervisor in a national veterans service organization, 
assisting fellow veterans with the VA claims process, and has 
held a position in that organization for over twelve years.  
He consistently reports high levels of stress and increased 
anxiety due to his job.  In particular, the veteran has 
reported that he takes on the tasks of others in his office 
who are out for one reason or another.  See private exam 
report, dated in April 2005.  He also reports that this makes 
him tired, altering his ability to concentrate, and causing 
him to make "critical mistakes," though this is never 
clarified.  See Statement in Support of Claim, received in 
April 2005.

Socially speaking, the veteran is in a long-term marriage 
(over twenty years) and has two daughters, with whom he 
socially interacts.  He reports no other close friends.  

VA exams in March 2002 and October 2005 collectively 
reference the veteran's ability to register and recall 
objects after five minutes, spell a word backwards, perform 
simple calculations correctly, and interpret proverbs.  Based 
on these mental status examinations, the veteran's memory, 
reasoning, and judgment were all pronounced to be intact.  
His thought processes have been consistently found to be 
logical and coherent.  While mild psychomotor agitation was 
noted in 2002, the veteran appeared more relaxed in 2005.  
Interestingly, private examinations in April and December 
2005 note memory impairment and attention span difficulties.  
Neither exam report, however, included concurrent testing 
results in support of these conclusions.  Thus, the other 
exams of record that do support their conclusions (intact 
memory, reasoning, judgment) are considered more credible.

The veteran has intermittently reported suicidal thoughts in 
the course of treatment; however, he likens this to feeling 
that his family may be better off without him, as opposed to 
suicidal plans.  See, e.g., private exam reports dated in 
April and December 2005, and VA report, dated in November 
2006.  

The conclusion of the March 2002 examination was that the 
veteran had mild to moderate anxiety that created a mild to 
moderate occupational impairment.  The October 2005 exam, the 
results of which the veteran has specifically contested, 
indicated that there was no evidence of psychiatric 
impairment.  A November 2006 VA outpatient clinical record, 
documenting a mental health psychosocial assessment, found 
that the veteran's mood was euthymic and his thought process 
and content were normal.  He continued to work for the 
national service organization.  He was experiencing more 
anxiety, notably because he was now doing more public 
speaking. 

In total, it appears from the credible exams of record and 
the concurrent treatment reports that the veteran's main 
symptom is anxiety due to periods of increased stress levels 
at work.  He appears anxious, but is still able to logically 
and coherently carry on his job.  His judgment and reasoning 
remain slightly limited, but generally intact.  His anxiety 
makes him irritable and somewhat disturbs his sleep, but the 
overall effect on his work is to have decreased efficiency, 
rather than an inability at times to work at all.  These 
symptoms are adequately compensated by the 10 percent rating 
category.

In assessing the level of impairment resulting from the 
veteran's anxiety disorder, the Board observes that various 
examiners have offered Global Assessment of Functioning (GAF) 
scores for him throughout the course of the appeal that have 
ranged from 45 to 65.  According to the Fourth Edition (DSM-
IV) of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, a GAF score in the 41 
to 50 range reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

A GAF score between 51 and 60 indicates moderate symptoms 
(e.g., flattened affect, circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational 
or school functioning (e.g., having few friends or having 
conflicts with peers or co-workers).  Scores between 61 and 
70 are indicative of some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational 
or school functioning, but generally functioning pretty well, 
with some meaningful interpersonal relationships. 

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (March 31, 1995).

Although the two private physicians who conducted independent 
exams of the veteran have indicated that he had a GAF score 
between 45 and 50, reflecting serious symptoms, the 
concurrent medical evidence does not support those findings.  
Particularly, the veteran has been successful at his job for 
a significant amount of time, rising to the position of 
supervisor.  He is close with his family.  Although more 
recent records show an occasional thought that his family 
would be better off without him, he has had no actual 
suicidal ideation. He does not exhibit any type of severe 
obsessional rituals, nor has he been the subject of any legal 
altercations.  In sum, his symptoms have been shown to be 
less severe than the privately assigned GAF scores suggest. 

The veteran's disability has not manifested in ways that more 
nearly approximate the categories above 10 percent.  The 
evidence does not show that he has an occasional inability to 
perform occupational tasks with reduced reliability at work.  
He appears to be taking on more tasks, as evidenced by his 
statement that he often finds himself taking on other 
people's jobs to "pick up the slack" and taking on more 
responsibility in the form of public speaking opportunities.  
He does not have near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively nor impaired impulse control.  

In support of the maximum rating, the veteran has submitted a 
December 2005 private physician's report, which indicated 
that the veteran was "currently at 100% disability due to 
this," referring to the veteran's anxiety disorder.  It is 
unclear on what standard the physician based his proclaimed 
100 percent characterization.  What is clear is that the 
veteran's disability is not manifested by symptoms on par 
with those contemplated by the 100 percent rating category 
proscribed by 38 C.F.R. § 4.130, DC 9400.  

In particular, there is no evidence of gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting himself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for significant people or events; or any 
symptoms on par with the level of severity contemplated by 
these manifestations.  In all, the preponderance of the 
evidence is against the veteran's claim for a higher rating; 
therefore, the benefit of the doubt provision does not apply.

As a final matter, whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period has been considered under 
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, 
the veteran's disability picture has remained relatively 
static throughout the course of the appeal.  Hence, staged 
ratings are not appropriate.  









	



(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for hypertension is 
granted.

Entitlement to a rating in excess of 10 percent for 
seborrheic dermatitis, prior to October 22, 2005, is denied.

Entitlement to a rating in excess of 30 percent for 
seborrheic dermatitis, since October 22, 2005, is denied.

Entitlement to a 30 percent rating, and no higher, for 
maxillary sinusitis is granted, subject to regulations 
applicable to the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for 
anxiety disorder is denied.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


